DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 1, 4 and 6 (items A., B. and C. at par. 1-2 of the 09/02/2021 Office action) are withdrawn in light of applicant’s 12/02/2021 amendments.
The rejection of claims 1-6 under 35 U.S.C. § 102 (a)(1) over SUZUKI (US 4,791,930, Issued Dec. 20, 1988; hereinafter, “Suzuki”) (at par. 3-8 of the 09/02/2021 Office action), is withdrawn in light of applicant’s 12/02/2021 amendments, as well as the reasons for allowance, discussed below.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is SUZUKI (US 4,791,930, Issued Dec. 20, 1988; hereinafter, “Suzuki”).  Suzuki is directed to a cooler for human tissue for use during hyperthermia treatment against cancer.  Suzuki, title & abstract.  In this regard, it is noted that Suzuki teaches an exemplary embodiment of a “a cooling device 5” featuring a “a tube 8 consisting of porous, expanded polytetrafluoroethylene resin having interconnecting pores” for the hyperthermia treatment of “a cancerous region 6 of cancerous organ 3” (Suzuki, col. 2, ln. 59 to col. 3, ln. 14, & Fig.’s 2-3), 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Suzuki, Fig.’s 2-3
whereby it is noted:
5” (Suzuki, col. 2, ln. 59-60, col. 3, ln. 16 & Fig.’s 2-3) featuring “tube 8 consisting of porous, expanded polytetrafluoroethylene resin having interconnecting pores” (Suzuki, col. 3, ln. 15-19, Fig. 3) relates to:
“a tissue-substitute polymeric applicator,” “wherein porous polytetrafluoroethylene is used as a constituent polymeric material” of independent claim 1, and’
“a tissue-substitute porous polytetrafluoroethylene applicator” of independent claim 6; AND
“epithelial tissue 1” (Suzuki, col. 2, ln. 61, Fig. 2) and “cancerous organ 3” (Suzuki, col. 3, ln. 10, Fig. 2) relates to 
a “biological tissue” of independent claims 1 and 6, and
“a tumor-surrounding biological tissue” of independent claim 1.
However, it is noted that:
Suzuki teaches “[t]he device 5 is disposed between epithelial tissue 1 and microwave antenna 2 which acts as a heater” and “[t]he device 5 is placed in direct contact with the tissue 1 and includes a tube 8 through which a refrigerant is circulated, the tube consisting of a porous fluorocarbon resin having interconnecting pores” (Suzuki, col. 2, ln. 60-66, Fig. 2), wherein the use of “microwave antenna 2 which acts as a heater” is an application of “external exposure”; 
WHEREAS independent claims 1 and 6 exclude the application of “external exposure”:
“exposing the biological tissue to porous polytetrafluoroethylene by placing a tissue-substitute polymeric applicator in direct contact with the biological tissue with no external exposure applied to the biological tissue” (claim 1), and
“placing a tissue-substitute porous polytetrafluoroethylene applicator in direct contact with the biological tissue for treating or replacing tumor tissues with no external exposure applied” (claim 6).
Therefore, Suzuki’s DOES NOT TEACH “no external exposure” applied to the biological tissue, as required by independent claims 1 and 6.  Thus, the instant claims are distinguishable from Suzuki.



Conclusion
Claims 1 and 4-6 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611